Title: To George Washington from Henry Knox, 22 September 1791
From: Knox, Henry
To: Washington, George

 

Sir
War Department [Philadelphia] 22d September 1791.

I have the honor to submit a Copy of a Letter from General Wilkinson to General St Clair, containing the particulars of the expedition against L’Anguille—The result being thirty prisoners—the destruction of the villages, and the consternation arising, from the demonstration of their being within our reach, must all tend to the great object the establishment of peace.
I have also the honor to enclose the copy of a private letter shewing the desire of General Wilkinson, to enter into the military service of the United States—and also the Letter of the Board in Kentucky.
I have received a Letter from General Butler, dated on the 5th at Muskingum, in which he says, “that the water having risen three feet, will ensure them a passage to Fort Washington, by the 10th or 12⟨th⟩ at furthest, and that all the troops precede him.” I have the honor to be Sir, With the highest Respect, Your most Obedt hume servant

H. Knox

